Citation Nr: 1612207	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-40 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hamstring disability, to include as secondary to bilateral ankle disability.
 
2.  Entitlement to service connection for a left hamstring disability, to include as secondary to bilateral ankle disability.

3.  Entitlement to service connection for bilateral hearing loss.
 
4.  Entitlement to service connection for residual scar status post hernia surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1989 and from January 1995 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  

In December 2011 and July 2014, the Board granted, denied and dismissed several issues, which are no longer in appellate status.  The Board also remanded several issues in December 2011 and July 2014 to the RO via the Appeals Management Center (AMC) for further development.  

In a December 2012 rating decision, service connection for tinnitus was granted and no appeal has been initiated on a "downstream issue."  Thus, there is no matter before the Board involving the service-connected tinnitus.

The Board acknowledges that the Veteran filed a notice of disagreement (NOD) to an April 2015 rating decision, thereby initiating an appeal on the issues of entitlement to increased ratings for the left and right hips and left and right knees, although no statement of the case (SOC) was not yet issued.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) appears to still be taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran's right hamstring disability and left hamstring disability did not originate in service or for many years thereafter, is not related to any incident during active service and is not proximately due to or aggravated by a service-connected disability. 

2.  The probative evidence of record demonstrates that the Veteran's residual scar status post hernia surgery preexisted service and did not undergo an increase in severity during service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a right hamstring disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for the establishment of service connection for a left hamstring disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for the establishment of service connection for residual scar status post hernia surgery are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of April 2008 and May 2008 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, private and VA medical records, a VA examinations and opinion, and statements and testimony from the Veteran, and his representative.  

The Board notes that the July 2008, November 2012 and January 2015 VA examinations regarding the Veteran's bilateral hamstring disability and residual scar status post hernia surgery and accompanying opinions, taken together, reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that these VA examinations and opinions addressing the Veteran's right and left hamstring disabilities and residual scar status post hernia surgery are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The May 2011 Travel Board hearing was adequate as the Veterans Law Judge explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case was also remanded in December 2011 and July 2014 in order to obtain outstanding records and afford the Veteran VA examinations and opinions, thereby negating any prejudice. 

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

1.   Right and Left Hamstring Disability 

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for either a right or left hamstring disability.  

The probative evidence of record demonstrates the Veteran was diagnosed with a bilateral hamstring pull and bilateral hamstring strain during the pendency of the appeal in the July 2008 and August 2009 VA examinations and the STRs demonstrate he was treated on one occasion for a right hamstring pull in November and December 1995 and on one occasion for a left hamstring pull in April 1997.  The probative evidence of record, however, does not demonstrate any evidence of a chronic hamstring disability during the Veteran's active service and does not demonstrate any evidence indicating his current right and left hamstring disabilities are related to the Veteran's active service, including the treatment for a right hamstring pull in November and December 1995 or the treatment for a left hamstring pull in April 1997.  Additionally, there is no probative evidence of record indicating a right or left hamstring disability is related to any service-connected disability.  

The post-service medical evidence of record, including private and VA medical records and VA examinations, reflects the Veteran's bilateral hamstrings were initially treated and diagnosed as a hamstring pull in the July 2008 VA examination, approximately 11 years after his separation from active service.  The examiner found that the Veteran's hamstring pull was less likely than not related to events that occurred in. military service, finding that the Veteran was seen on one occasion for a hamstring pull and therefore chronicity was not established.  

In a July 2009 letter, the Veteran's private physician reported that she treated the Veteran for several disabilities following his discharge from active service, however, right and left hamstring disabilities were not included in the list of disabilities that she discussed.  

Thereafter, in the August 2009 VA examination of the muscles, the Veteran was diagnosed with bilateral hamstring strain.  At that time, the examiner found that the Veteran's bilateral hamstring strain was less likely as not caused by service, explaining that he was seen on one occasion for a hamstring pull and chronicity was not established in service or within a year of leaving service.  This examination opinion was found to be inadequate by the Board in December 2011 and therefore will not be afforded any probative value.  

A May 2012 VA examination reflects that, although the Veteran was not diagnosed with a hamstring disability the examiner concluded that the Veteran's current shoulder, hip, hamstring, knee, back, scar and headache disabilities were less likely than not caused by or a result of the Veteran's service connected ankle condition.  The examiner explained that the Veteran' currently had problems with arthritis of both hips, which was to be expected, as these are weight bearing joints.  He found that arthritis of these joints would be expected to develop with daily activities.  The examiner also noted that the Veteran experienced hamstring pulls which were muscular strains and did not affect the hip joints.  He also found that there were no other hip problems that resulted in a chronic situation and there were no records showing that the Veteran sought care of any hip joint condition after he left service that would demonstrate an association with an event in the military.  The Board observes that the May 2012 VA examiner's opinion deals with arthritis of the hips and failed to address the bilateral hamstring disability on appeal.  Therefore this opinion offers little probative value to the claim for service connection for bilateral hamstring disabilities.  

In a January 2015 VA examination, the examiner diagnosed the Veteran with osteoarthritis of the hips, however, no diagnosis of any hamstring disability was provided.  The VA examiner found that the Veteran had acute bilateral hamstring pull in service and there was no evidence of chronicity of a hamstring disability in service.  He also opined that, based on the available information, any right or left hamstring disability the Veteran had was less likely as not be related to service, explaining that there was no evidence of a chronic hamstring disability in service.

Thus, there is no probative medical evidence indicating the Veteran has a bilateral hamstring disability that is related to either his active service or to a service-connected disability.  Although the Veteran raised the issue that his bilateral hamstring disability may be related to his service-connected ankles in the May 2011 Travel Board hearing, there is no medical evidence of record to support this assertion.  In fact, the only indication of this relationship lies within the Veteran's statements, which, as discussed in further detail below, are afforded no probative value as he is not competent to make this assertion.  Thus, a VA opinion addressing the issue of secondary service connection is not necessary in this case.  

The Board acknowledges the Veteran's contentions that his bilateral hamstring disability began during his active service, which he is competent to report.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran, however, is not competent to specify that his right and left hamstring disabilities are secondary to his service-connected ankles, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, his assertions that his bilateral hamstring disability is related to his service-connected ankles are not competent and are afforded no probative value.  

His reports that his right and left hamstring disabilities began during his active service are not credible, however, as these statements are inconsistent with the medical evidence of record.  STRs reflect the Veteran was treated on one occasion for a right hamstring pull in November and December 1995 and on one occasion for a left hamstring pull in April 1997.  The subsequent separation examination did not reflect any additional findings or complaints of a right or left hamstring disability upon the Veteran's discharge from active duty.  The post service medical evidence also demonstrates that the Veteran was not treated for a hamstring complaint after service until the July 2008 VA examination, approximately 11 years after his separation from active service.  Moreover, in her July 2009 letter, the Veteran's private physician reported that she treated him for several disabilities following his discharge from active service, however, her report did not include either a right or left hamstring disability among the disabilities she treated.  Accordingly, as the Veteran's statements are inconsistent with the contemporaneous medical evidence of record, they are not credible and are therefore afforded no probative value.  

The Board is fully justified and has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) does not apply to any disease or condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, a hamstring disability is not a chronic disease or condition recognized under 38 C.F.R. § 3.309(a) and, as noted above, his statements that his right and left hamstring disabilities began during active service were not found to be credible and ultimately are not probative.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a right hamstring disability and a left hamstring disability, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claims for service connection for a right hamstring disability and left hamstring disability are denied.

2.   Residual Scar Status Post Hernia Surgery

A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  Here, the residual scar status post hernia surgery was clearly noted in the service records, which demonstrate that the October 1993 Army Enlistment examination noted that the Veteran had an eight inch "transverse keloid clinical" scar and his October 1993 Report Of Medical History noted that he underwent a left inguinal herniorrhaphy in April 1990, approximately one year after separation from his first period of active duty service and approximately five years prior to his second period of active service.  A follow-up examination was provided in January 1995, just prior to his second period of active duty, in which his medications and immunizations were updated.  Therefore, the Veteran's residual scar status post hernia surgery cannot be presumed to have been in sound condition upon his entrance into his second period of active service.  

It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the preexisting disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, supra; Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Once the presumption of aggravation under section 1153 attaches, it may be rebutted only by clear and unmistakable evidence.  See Cotant, supra; 38 C.F.R. § 3.306(b).  

In this case, there is no evidence demonstrating any aggravation of the Veteran's residual scar status post hernia surgery during service.  There is no medical evidence during the Veteran's second period of active service, and the Veteran has not presented any evidence, which demonstrates any increase in severity of the residual scar status post hernia surgery during active service.  Moreover, the January 2015 VA examiner who performed an examination of the Veteran's scar found no evidence of an aggravation of the residual scar in service.  As there is no evidence of an increase in severity of the residual scar status post hernia surgery in service, the presumption of aggravation does not apply and the residual scar status post hernia surgery cannot be presumed to have been aggravated by active service.  See 38 U.S.C.A. § 1153; see also Wagner, supra.  There is no competent evidence of record indicating that the Veteran's residual scar status post hernia surgery underwent an increase in severity during service.

The Board acknowledges the Veteran's contentions that he experiences a strange sensation in the area of the scar after surgery and painful cramping in the area where the surgery was performed.  See May 2011 Travel Board Hearing.  While a veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran's contentions indicate that this disability worsened during his active period of service, they are not competent, as he does not possess the required medical expertise to render such an opinion.  Regardless, his opinion is outweighed by that of the January 2015 VA examiner, who has medical training.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for residual scar status post hernia surgery, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for a residual scar status post hernia surgery is denied.


ORDER

Service connection for a right hamstring disability is denied.  

Service connection for a left hamstring disability is denied.  

Service connection for a residual scar status post hernia surgery is denied.  


REMAND

In December 2011, Board found that the August 2009 VA audiology examination revealed that the Veteran had hearing loss pursuant to 38 C.F.R. § 3.385.  However, the Board also found the August 2009 VA examiner's opinion was inadequate, as the examiner's opinion that bilateral hearing loss was not related to the Veteran's active service was based on the fact that hearing loss was not demonstrated in the separation examination, noting that that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Therefore, the Board remanded the claim for a new VA examination and opinion.  

In July 2014, the Board remanded the claim for service connection for bilateral hearing loss to resolve the inconsistencies with the August 2009 and November 2012 speech discrimination scores, demonstrating the Veteran had a hearing loss disability pursuant to 38 C.F.R. § 3.385 in August 2009 and did not have a hearing loss disability pursuant to 38 C.F.R. § 3.385 in November 2012.  Thereafter, the January 2015 VA examination revealed that audiometric testing did not demonstrate the Veteran had a hearing loss disability pursuant to 38 C.F.R. § 3.385 and the examiner concluded that there was no hearing loss disability in either ear.  He also found that it was less likely as not that the August 2009 examination was an accurate representation of the Veteran's hearing and speech recognition scores at the time, as the last few subsequent audiograms after that time revealed clinically normal hearing bilaterally and excellent word recognition ability, including the current examination.  

While the August 2009 VA examination findings were previously addressed by the Board and by the January 2015 VA examiner, the August 2008 VA audiology examination, which also demonstrated findings of a hearing loss disability pursuant to 38 C.F.R. § 3.385, has not been discussed by the Board or by any VA examiner.  Therefore, the Board observes that as there are still inconsistencies between the August 2008 and August 2009 VA examinations, demonstrating a hearing loss disability pursuant to 38 C.F.R. § 3.385, and the November 2012 and January 2015 VA examinations demonstrating the Veteran had normal hearing in both ears, a VA supplemental opinion is required to address these inconsistencies.  

All outstanding medical records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies.  

2.  Upon receipt of all additional records, arrange for the claims file to be forwarded to a VA audiologist to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

The examiner is asked to specifically to consider and comment on the following:

(a).  The reported acoustic trauma in service.  

(b).  The service separation examination audiometric findings.  Please note:  The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

(c).  The August 2008 VA examination findings, which reveal the Veteran had a hearing loss disability pursuant to 38 C.F.R. § 3.385.  

(d).  The August 2009 VA examination findings, which reveal the Veteran had a hearing loss disability pursuant to 38 C.F.R. § 3.385.  

(e).  The November 2012 VA examination findings which demonstrate the Veteran had no hearing loss disability pursuant to 38 C.F.R. § 3.385 (i.e. normal findings).  

(f).  The January 2015 VA examination findings which demonstrate the Veteran had no hearing loss disability pursuant to 38 C.F.R. § 3.385 (i.e. normal findings).  

The examiner is then asked to answer the following questions as posed:  

(a).  Does the Veteran have a current bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385?  

(b).  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hearing loss was incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include exposure to excessive noise/acoustic trauma.  

(c).  The examiner should also address and render an opinion as to the inaccuracies between the August 2008, and August 2009 audiometric testing demonstrating the Veteran had a hearing loss disability pursuant to 38 C.F.R. § 3.385 and those audiometric test findings shown at the November 2012 and January 2015 VA examinations.  The examiner should address whether the Veteran had hearing loss for VA purposes during the time of the August 2008 and August 2009 VA examinations, and if the August 2008 and August 2009 examinations were an accurate representation of the Veteran's hearing at the time.  

If so, the examiner is asked to furnish an opinion as to whether the hearing loss demonstrated in the August 2008 and August 2009 VA examinations was at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hearing loss was incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include exposure to excessive noise/acoustic trauma.  

It is most essential the examiner provide explanatory rationale for his/her opinion on this determinative issue, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinions are responsive to the determinative issues of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


